 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3
     TROY K. FLAKE
 4   Deputy Civil Chief
     501 Las Vegas Boulevard South, Suite 1100
 5   Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Facsimile: 702-388-6787
 7   Email: troy.flake@usdoj.gov
 8
     EUGENE N. HANSEN
 9   ANTHONY C. GENTNER
     MARK C. ELMER
10   READE E. WILSON
     Trial Attorneys, U.S. Department of Justice
11
     Environment & Natural Resources Division
12   P.O. Box 7611, Ben Franklin Station
     Washington, DC 20044-7611
13   Telephone: 202-305-0301
     Facsimile: 202-514-8865
14
     Email: eugene.hansen@usdoj.gov
15          anthony.gentner@usdoj.gov
            mark.elmer@usdoj.gov
16          reade.wilson@usdoj.gov
17
     Attorneys for the United States
18
                                  UNITED STATES DISTRICT COURT
19                                     DISTRICT OF NEVADA
20
     UNITED STATES OF AMERICA,                     Case No. 2:15-cv-01743-MMD-NJK
21
                         Plaintiff,                STIPULATION REGARDING CERTAIN
22                  v.                             TRIAL EXHIBITS
23
     400 ACRES OF LAND, more or less,
24   situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
25
26                       Defendants.

27
28
 1          The Parties respectfully submit the following Stipulation Regarding Certain Trial
 2   Exhibits:
 3                                              RECITALS
 4          WHEREAS, the Joint Pretrial Order entered by the Court notes that the Parties are in the
 5   process of conferring regarding stipulated exhibits and will submit a separate list of stipulated
 6   exhibits (Dkt. 566 at 10-11);
 7          WHEREAS, the Parties have conferred and have stipulated to the admissibility of certain
 8   exhibits identified below; and
 9          WHEREAS, the Parties respectfully request that the Court so order the below stipulation.
10
11                                     STIPULATION FOR TRIAL
12          NOW THEREFORE, the following exhibits are stipulated into evidence in this case and
13   may be so marked by the Clerk:
14          1.)     Plaintiff’s Exhibits:
15    Exhibit 24
      Exhibit 29
16    Exhibit 33
17    Exhibit 45
      Exhibit 47
18    Exhibit 50
      Exhibit 52
19    Exhibit 56
20    Exhibit 63
      Exhibit 64
21    Exhibit 65
      Exhibit 66
22
      Exhibit 72
23    Exhibit 73
      Exhibit 80
24    Exhibit 100
      Exhibit 101
25
      Exhibit 102
26    Exhibit 103
      Exhibit 109
27    Exhibit 110
      Exhibit 111
28
      Exhibit 122


                                                      1
 1   Exhibit 123
     Exhibit 124
 2   Exhibit 125
 3   Exhibit 127
     Exhibit 129
 4   Exhibit 132
     Exhibit 134
 5   Exhibit 135
 6   Exhibit 137
     Exhibit 138
 7   Exhibit 147
     Exhibit 148
 8
     Exhibit 151
 9   Exhibit 169
     Exhibit 171
10   Exhibit 172
     Exhibit 177
11
     Exhibit 178
12   Exhibit 191
     Exhibit 193
13   Exhibit 219
     Exhibit 223
14
     Exhibit 228
15   Exhibit 230
     Exhibit 255
16   Exhibit 276
17   Exhibit 279
     Exhibit 280
18   Exhibit 283
     Exhibit 284
19   Exhibit 286
20   Exhibit 287
     Exhibit 292
21   Exhibit 293
     Exhibit 305
22   Exhibit 306
23   Exhibit 307
     Exhibit 311
24   Exhibit 323
     Exhibit 324
25   Exhibit 325
26   Exhibit 326
     Exhibit 335
27   Exhibit 336
     Exhibit 337
28
     Exhibit 338


                   2
 1    Exhibit 339
      Exhibit 340
 2    Exhibit 341
 3    Exhibit 359
      Exhibit 360
 4    Exhibit 364
      Exhibit 459
 5    Exhibit 462
 6    Exhibit 464
      Exhibit 465
 7    Exhibit 466
      Exhibit 467
 8
      Exhibit 469
 9    Exhibit 470
      Exhibit 474
10    Exhibit 475
      Exhibit 476
11
      Exhibit 482
12    Exhibit 483
      Exhibit 521
13    Exhibit 538
      Exhibit 546
14
      Exhibit 547
15    Exhibit 551
      Exhibit 557
16
17          2.)      Defendants’ Exhibits:
18   Exhibit 4
19   Exhibit 7.1d.
     Exhibit 7.2a.
20   Exhibit 7.2b.
     Exhibit 7.3a.
21   Exhibit 7.4b.
22   Exhibit 7.4c.
     Exhibit 7.5a.
23   Exhibit 7.5b.
     Exhibit 7.5c.
24   Exhibit 7.6a.
25   Exhibit 7.6b.
     Exhibit 7.6c.
26   Exhibit 7.6d.
     Exhibit 7.7d.
27   Exhibit 7.7e.
28   Exhibit 7.7f.
     Exhibit 7.7g.

                                             3
 1   Exhibit 7.9a.
     Exhibit 7.15a.
 2   Exhibit 15.
 3   Exhibit 16.
     Exhibit 17.
 4   Exhibit 19.
     Exhibit 22.
 5   Exhibit 23.
 6   Exhibit 24.
     Exhibit 26.
 7   Exhibit 37.
     Exhibit 38.
 8
     Exhibit 39.
 9   Exhibit 40.
     Exhibit 41.
10   Exhibit 42.
     Exhibit 43.
11
     Exhibit 51.
12   Exhibit 52.
     Exhibit 53.
13   Exhibit 54
     Exhibit 55.
14
     Exhibit 56.
15   Exhibit 57.
     Exhibit 58.
16   Exhibit 59.
17   Exhibit 66.
     Exhibit 66a.
18   Exhibit 66b.
     Exhibit 66c.
19   Exhibit 66d.
20   Exhibit 66e.
     Exhibit 67.
21   Exhibit 68.
     Exhibit 69a.
22   Exhibit 69c.
23   Exhibit 71.
     Exhibit 72.
24   Exhibit 73.
     Exhibit 74.
25   Exhibit 75.
26   Exhibit 75a.
     Exhibit 76.
27   Exhibit 77.
     Exhibit 78.
28
     Exhibit 80.


                      4
 1   Exhibit 81.
     Exhibit 83.
 2   Exhibit 84.
 3   Exhibit 87.
     Exhibit 88.
 4   Exhibit 91.
     Exhibit 92.
 5   Exhibit 96.
 6   Exhibit 99.
     Exhibit 101.
 7   Exhibit 102.
     Exhibit 103.
 8
     Exhibit 104.
 9   Exhibit 105.
     Exhibit 106.
10   Exhibit 107.
     Exhibit 108.
11
     Exhibit 109.
12   Exhibit 110.
     Exhibit 111.
13   Exhibit 112.
     Exhibit 113.
14
     Exhibit 114.
15   Exhibit 115.
     Exhibit 116.
16   Exhibit 117.
17   Exhibit 180.
     Exhibit 209.
18   Exhibit 210.
     Exhibit 227.
19   Exhibit 228.
20   Exhibit 232.
     Exhibit 354.
21
22           WHEREFORE, the Parties respectfully request that the Court so order the above
23   stipulation.
24
25   SO ORDERED:
26
27
     ___________________________________               Dated: January 30, 2020
28   THE HON. MIRANDA M. DU
     UNITED STATES DISTRICT JUDGE

                                                   5
 1
 2
 3   FOR THE PARTIES:
 4
 5   Dated January 29, 2020
 6                            FOR PLAINTIFF:
 7                            NICHOLAS A. TRUTANICH
 8                            United States Attorney
                              District of Nevada
 9
                              TROY K. FLAKE
10                            Deputy Civil Chief
11                            District of Nevada

12
                              /s/ Eugene N. Hansen
13
                              EUGENE N. HANSEN
14                            ANTHONY C. GENTNER
                              MARK C. ELMER
15                            READE E. WILSON
                              Trial Attorneys
16
                              U.S. Department of Justice
17
                              Counsel for the United States
18
19
                              FOR THE SHEAHAN LANDOWNERS
20
21                            /s/ Michael A. Schneider
22                            KERMITT L. WATERS, Bar No. 2571
                              JAMES J. LEAVITT, Bar No. 6032
23                            MICHAEL A. SCHNEIDER, Bar No. 8887
                              AUTUMN L. WATERS, Bar No. 8917
24                            704 South Ninth Street
25                            Las Vegas, Nevada 89101
                              Telephone: (702) 733-8877
26                            Email: jim@kermittwaters.com
27                            Counsel for Defendant Sheahan Landowners
28


                                 6
 1
     FOR THE TANIS LANDOWNERS
 2
 3
     /s/ John R. Funk
 4   MARK H. GUNDERSON, Bar No. 2134
     JOHN R. FUNK, Bar No. 12372
 5   AUSTIN K. SWEET, Bar No. 11725
 6   3895 Warren Way
     Reno, Nevada 89509
 7   Telephone: (775) 829-1222
     Email: jfunk@gundersonlaw.com
 8
 9   Counsel for Defendant Tanis Landowners

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       7
          Case 2:15-cv-01743-MMD-NJK Document 582 Filed 01/29/20 Page 9 of 9



 1                                   CERTIFICATE OF SERVICE
 2           I hereby certify that on January 29, 2020, I caused the foregoing Stipulation Regarding
 3   Certain Trial Exhibits to be served on all Parties who have appeared in this action using the
     Court’s case management/electronic case filing system. I further certify that on January 29,
 4   2020, the United States sent a copy of the foregoing via U.S. mail to the following interested
     Parties:
 5
 6          Sandra Sears-Lavallee                 Debbie DeVito
            1172 Skyline Road                     c/o Stanley Pedder
 7          Henderson, NV 89002                   3445 Golden Gate Way
                                                  Lafayette, CA 94549
 8
 9          John B. Sheahan                       Melanie Goodpasture
            address unknown                       P.O. Box 7044
10                                                Cotati, CA 94931
11
            Deborah Lynn Sheahan                  House Rabbit Society
12          4662 Gabriel Drive                    c/o Anne Martin (Registered Agent)
            Las Vegas, NV 89121                   148 Broadway
13                                                Richmond, CA 94804
14
            Diane Sibley-Origlia                  Animal Place
15          1615 Via Romero                       c/o Kim Sturla (Registered Agent)
            Alamo, CA 94507                       17314 McCourtney Road
16                                                Grass Valley, CA 95949
17
            Katherine Kell                        Hui Chu Poole
18          c/o Stanley Pedder                    165 Lakewood Road
            3445 Golden Gate Way                  Walnut Creek, CA 94598
19          Lafayette, CA 94549
20
            Amy E. Sears
21          P.O. Box 71
            Pioche, NV 89043
22
23                                                       /s/Eugene N. Hansen
                                                         Eugene N. Hansen
24
25
26
27
28
